DETAILED ACTION
This office action is in response to the communication received on 04/28/2022 concerning application no. 15/565,301 filed on 10/09/2017.
This corrected Notice of Allowability corrects the issue classification form to reflect claim 14, which was inadvertently omitted in the action mailed 07/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 – 9, filed 04/28/2022, with respect to the 35 USC 112 and 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 112 and 35 USC 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Leason on June 29, 2022.
The application has been amended as follows: 
Claim 14
Delete “claim 1, wherein the distal part of the flexible tube comprises a sequential arrangement of a plurality of ring-shaped units along the flexible tube, wherein each unit” and insert --claim 1, wherein each unit—

Allowable Subject Matter
Claim(s) 1, 8, 11 – 14, 24 – 32, 34 and 37 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations as claimed, an ultrasound transducer disposed on the forward-facing portion of a hatch located on the distal end of a hollow flexible tube having a working channel therein, the hatch having a hinge which is operated by an embedded motor cable which has an end connected to the most distal of a sequential arrangement of a plurality of ring units is not shown or suggested by the prior art of record.
The claimed arrangement facilitates navigation of tortuous passageways, including intra-vascular spaces, and capture of ultrasound data processable into three-dimensional (3D) images while improving the viewing angle and reducing ultrasonic shadows and spurious reflections of that data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793